DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of Group II, claims 10-20 in the reply filed on 5/3/21 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over Tajima et al. (US 2013010347) in view of Wang et al. (US 20170298682).
Regarding claim 10, Tajima discloses an electrochromic film (fig. 1 a, 2 and par. [0108]: multilayer thin film comprising an elecfrochromic reflective layer 70) comprising a first electrode (fig. 2, transparent conductive film 90), a second electrode (fig. 2, transparent conductive film 20), an electrochromic material (fig. 2, reflective layer 70; for the electrochromic aspect, see par, [0095]-[0097]) deposited on at least the first electrode, a charge storage layer (fig. 2, ion storage layer 30) deposited on the second electrode, and a solid electrolyte (fig. 2, solid electrolyte layer 40) disposed between the electrochromic material and the charge storage layer, wherein at least edges of the electrochromic material are covered by an edge protection material (fig. 1A and par. [0109]-[0110] which clearly disclose that protective layer of fig. 1A can also be applied on the sides of the multilayer film of fig. 2).  Tajima does not disclose that the solid electrolyte layer is a solid polymer electrolyte layer.  However, 
Regarding claim 11, Tajima further discloses that the edge protection material is epoxy ([0100]).
Regarding claim 12, Wang ([0052]) further discloses that the edge protection material is selected from a group consisting of polyvinyl siloxane (PVS), thermoplastic polyurethane (TPU), and ethylene-vinyl acetate (EVA).
Regarding claim 13, Tajima ([0010]) further discloses that the edge protection material is electrically conductive.
Regarding claim 14, Tajima (figure 1; [0109]-[0110]) further discloses that at least edges of one of the first electrode and second electrode, the electrochromic material, the solid polymer electrolyte, and the charge storage layer are covered by the edge protection material.
Regarding claim 15, Wang ([0135]) further discloses that the solid polymer electrolyte comprises an electrolyte salt.
Regarding claim 16, Tajima ([0085]) further discloses that the first and second electrodes each include an electrode layer including tin doped indium oxide (ITO).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 20160282645) in view of Wang et al. (US 20170298682).
Regarding claim 17, Wang-645 discloses an electrochromic device (claims 1 and 4) comprising a first glass panel and second glass panel (claim 1: a plurality of glass or plastic plies), a first interlayer on .

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 20160282645) in view of Wang et al. (US 20170298682), as applied to claim 18, and further in view of Tajima et al. (US 2013010347).
Regarding claim 18, Wang-645 in view of Wang-682 does not disclose that the edge protection material is epoxy.  Within the same field of endeavor, Tajima discloses that the edge protection material 
Regarding claim 19, Wang-645 in view of Wang-682 does not disclose that the edge protection material is electrically conductive.  Within the same field of endeavor, Tajima ([0010]) further discloses that the edge protection material is electrically conductive.  Therefore, it would have been obvious to one of ordinary skill in the art to use an electrically conductive edge protection material for various conducting purposes.
Regarding claim 20, Wang-645 in view of Wang-682 does not disclose that at least edges of one of the first electrode and second electrode, the electrochromic material, the solid polymer electrolyte, and the charge storage layer are covered by the edge protection material.  Within the same field of endeavor, Tajima (figure 1; [0109]-[0110]) further discloses that at least edges of one of the first electrode and second electrode, the electrochromic material, the solid polymer electrolyte, and the charge storage layer are covered by the edge protection material.  Therefore, it would have been obvious to one of ordinary skill in the art to use cover at least one of the edges with the edge protection material for the purpose of protecting the device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK DINH whose telephone number is (571)272-2327.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham 	can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACK DINH/               Primary Examiner, Art Unit 2872                                                                                                                                                                                         6/18/21